    Case 1:19-md-02895-LPS Document 8 Filed 08/26/19 Page 1 of 4 PageID #: 16



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


IN RE: SENSIPAR (CINACALCET      C.A. No. 19-md-2895-LPS
HYDROCHLORIDE TABLETS) ANTITRUST
LITIGATION                       This document relates to:
                                                   C.A. No. 19-396-LPS
                                                   C.A. No. 19-369-LPS
                                                   C.A. No. 19-1460-LPS
                                                   C.A. No. 19-1461-LPS




       STIPULATION AND [PROPOSED] ORDER REGARDING THE FILING OF
    CONSOLIDATED PLEADING AND RESPONSES TO CONSOLIDATED PLEADING

       1.      Pursuant to this Court’s June 12, 2019 Docket Order, Plaintiffs UFCW Local

1500 Welfare Fund (“Local 1500”) and César Castillo, Inc. (“César Castillo”) filed amended

complaints on behalf of their respective classes under seal on July 22, 2019, with public redacted

versions filed on July 29, 2019.1

       2.      Pursuant to the Court’s June 12 Docket Order, Defendants’ deadline to move

against or otherwise respond to Plaintiffs’ amended complaints is September 16, 2019, with

Plaintiffs’ oppositions due within 45 days of Defendants’ motion(s), and Defendants’ reply due

within 30 days of Plaintiffs’ oppositions.

       3.      On July 31, 2019, the Judicial Panel on Multidistrict Litigation (“JPML”) ordered

that all related class actions, including one pending in the District of New Jersey and one




1
   Local 1500 seeks to represent two classes of indirect purchasers (end payors) of brand and
generic Sensipar. César Castillo seeks to represent a class of direct purchasers of brand and
generic Sensipar.
    Case 1:19-md-02895-LPS Document 8 Filed 08/26/19 Page 2 of 4 PageID #: 17



pending in the Eastern District of Pennsylvania, be transferred to this District for pre-trial

proceedings.2

        4.      In light of the JPML transfer order, Plaintiffs intend to file consolidated pleadings

on behalf of their respective classes, adding additional parties as plaintiffs, including those the

JPML transferred to this District.

        5.      To accommodate Plaintiffs’ filing of their consolidated pleadings and Defendants’

responses to them, the parties stipulate and agree to the following modified schedule:

Event                                                 Previous Deadline           Revised Deadline

Plaintiffs file consolidated pleading                 N.A.                        September 13, 2019

Defendants file answers or otherwise respond          September 16, 2019          October 14, 2019
to Plaintiffs’ consolidated pleading

Plaintiffs file opposition(s) to Defendants’          45 days after               December 6, 2019
motion(s) to dismiss                                  Defendants’ motion(s)
                                                      to dismiss

Defendants file replies to Plaintiffs’                30 days after Plaintiffs’   January 10, 2020
opposition(s)                                         opposition(s)



STIPULATED and AGREED to this 26th day of August, 2019:




2
    See Teamsters Local 237 Welfare Fund v. Amgen, Inc., C.A. No. 2:19-08561 (D.N.J.) (class
action on behalf of Sensipar indirect purchasers), now C.A. No. 19-1461-LPS (D. Del.);
KPH Healthcare Srvs., Inc. v. Amgen, Inc., C.A. No. 2:19-01510 (E.D. Pa.) (class action on
behalf of Sensipar direct purchasers), now C.A. No. 19-1460-LPS (D. Del.).


                                                  2
  Case 1:19-md-02895-LPS Document 8 Filed 08/26/19 Page 3 of 4 PageID #: 18



THE BIFFERATO FIRM, P.A.                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Ian Connor Bifferato                          /s/ Brian P. Egan
                                                  _____________________________________
Ian Connor Bifferato (#3273))                     Jack B. Blumenfeld (#1014)
1007 North Orange Street, 4th Floor               Brian P. Egan (#6227)
Wilmington, DE 19801                              1201 North Market Street
(302) 225-7600                                    P.O. Box 1347
cbifferato@tbf.legal                              Wilmington, DE 19899
                                                  (302) 658-9200
                                                  jblumenfeld@mnat.com
Interim Class Counsel for the Indirect            began@mnat.com
Purchaser Classes and Counsel for Plaintiff
UFCW Local 1500 Welfare Fund                      Attorneys for Defendant Amgen, Inc.

OF COUNSEL:                                       OF COUNSEL:

Gregory S. Asciolla                               Eric J. Stock
Jay L. Himes                                      GIBSON, DUNN & CRUTCHER LLP
Karin E. Garvey                                   200 Park Avenue
Matthew J. Perez                                  New York, NY 10166-0193
LABATON SUCHAROW LLP                              (212) 351-4000
140 Broadway
New York, NY 10005                                M. Sean Royall
(212) 907-0700                                    Ashley E. Johnson
                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  2100 McKinney Avenue, Suite 1100
                                                  Dallas, TX 75201-6912
                                                  (214) 571-2900




                                              3
  Case 1:19-md-02895-LPS Document 8 Filed 08/26/19 Page 4 of 4 PageID #: 19



CHIMICLES SCHWARTZ KRINER & DONALDSON- SHAW KELLER LLP
SMITH LLP

/s/ Robert J. Kriner, Jr.                          /s/ Karen E. Keller
_____________________________________              _____________________________________
Robert J. Kriner, Jr. (#2546)                      John W. Shaw (#3362)
Tiffany J. Cramer (#998)                           Karen E. Keller (#4489)
Vera G. Belger (#5676)                             Nathan R. Hoeschen (#6232)
2711 Centerville Road Suite 201                    I.M. Pei Building
Wilmington, DE 19808                               1105 North Market Street, 12th Floor
(302) 656-2500                                     Wilmington, DE 19801
rjk@chimicles.com                                  (302) 298-0700
tjc@chimicles.com                                  jshaw@shawkeller.com
                                                   kkeller@shawkeller.com
Interim Co-Lead Counsel for Direct Purchaser       nhoeschen@shawkeller.com
Class and Counsel for César Castillo, Inc.
                                                   Attorneys for Defendants Teva
OF COUNSEL:                                        Pharmaceuticals USA, Inc., Watson
                                                   Laboratories, Inc., and Actavis Pharma Inc.
Linda P. Nussbaum
Bart D. Cohen                                      OF COUNSEL:
Peter Moran
NUSSBAUM LAW GROUP, P.C.                           Henninger S. Bullock
1211 Avenue of the Americas, 40th Floor            Karen W. Lin
New York, NY 10036                                 MAYER BROWN LLP
(917) 438-9189                                     1221 Avenue of the Americas
                                                   New York, NY 10020
Thomas M. Sobol                                    (212) 506-2500
Bradley J. Vettraino
HAGENS BERMAN SOBOL SHAPIRO LLP
55 Cambridge Parkway, Suite 301
Cambridge, MA 02142
(617) 482-3700

August 26, 2019



IT IS SO ORDERED, this _____ day of _______________, 2019




                                          ________________________________________
                                          The Honorable Leonard P. Stark



                                               4
